Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the amendments filed July 14, 2022.  Claims 1-20 are currently amended.  Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection is necessitated by amendments.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 10, the limitations recite a support apparatus …configured to provide a development environment …. “for performing settings”.  It is unclear what the claims are reciting by “performing settings” as it is unclear how settings are performed.
The claims further recite that the support apparatus is configured to determined the settable range based on contents set in the development environment.  It is unclear what contents are “set” in the development environment that the settable range is determined by.  The claims recite creating content by a control device , but don’t clearly describe what contents are set.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato United States Patent Application Publication No.  2020/0293302

As per claim 1, Mori teaches the control system i comprising:
a control device including processor configured to periodically perform a control operation for controlling an object to be controlled [production planning unit acquires information about a production plan and maintenance plan of the factory (pp 0058); schedule operating time and non operating time];
controller including a processor configured to perform communication processing for periodically exchanging data with at least one device that is configured to communicate with the control device [time calculation unit transmits idle time list and maintenance time list (pp 0058-0061))];
support apparatus including a processor configured to provide a development environment for performing at least a part of creation of contents of processing performed by the control device and for performing settings involved with communication processing by the controller [software management unit (pp 0077, 0084)]; and
wherein the settings include a settable range of a cycle time for periodically exchanging data with the at least one device, and the support apparatus is configured to determine the settable range based on contents set in the development environment provided by the providing module [time measuring unit works with evaluation unit to measure time range (pp 0079-0084)].  

As per claim 2, Sato teaches the control system according to claim 1, wherein the support apparatus is configured to determine the settable range based on both of a first restriction factor in accordance with the contents of processing performed by the control device and a second restriction factor in accordance with the settings involved with communication processing by the controller [evaluation unit evaluated the update software and determines whether or not it is possible to update the inline robot (pp 0084)].  

As per claim 3, Sato teaches the control system according to claim 1, wherein the support apparatus is configured to determine the settable range based on at least one of a number of connections of the at least one device and a data size of data exchanged with the at least one device [determining if the update software has been completed (pp 0080-0084)].  

As per claim 4, Sato teaches the control system according to claim 1, wherein the support apparatus is configured to determine the settable range based on a cycle time of the control operation performed by the control  device [net idle time list (pp 0017, 0057)].  

As per claim 5, Sato teaches the control system according to claim 1, wherein the support apparatus is configured to determine the settable range based on a priority defined of the control operation performed by the control device [maintenance list based on production plan (pp 0060)].  

As per claim 6, Sato teaches the control system according to claim 1, wherein the support apparatus is configured to determine the settable range based on processing capability of the control device[measure an update time and determine if robot can be updated(pp 0074-0075)].  

As per claim 7, Sato teaches the control system according to claim 1, wherein the at least one device comprises a plurality of devices, and the support apparatus is configured to determine the settable range for each device with which the control device exchanges data [plurality of robots (pp 0053); in-line and off-line robots (pp 0055)].  

As per claim 8, Sato teaches the control system according to claim 1, further comprising a notification module configured to give a notification when a set value of the cycle time of exchange of data with the device is out of the settable range determined by the determination module [evaluation unite determines time taken is long (pp 0073); installation completion signal and result of determination (pp 0074-0075)].

Claims 9-20 are rejected mutatis mutandis under the same rationale as claims 1-8 as they do not further limit or define over the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457